Citation Nr: 1622123	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-26 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for a bilateral lower extremity disorder, including peripheral artery disease (PAD) and stents in the legs.

3.  Entitlement to service connection for arthritis of the bilateral ankles.

4.  Entitlement to service connection for arthritis of the bilateral knees.

5.  Entitlement to service connection for arthritis of the bilateral hips.

6.  Entitlement to service connection for a cervical spine disability, including cervical spondylosis.

7.  Entitlement to a respiratory disability, including chronic obstructive pulmonary disease (COPD) and emphysema.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for high cholesterol.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for obstructive sleep apnea.

12.  Entitlement to an increased initial rating for coronary artery disease, status post myocardial infarction and stenting (heart disease disability), evaluated as 30 percent disabling from August 31, 2010.

13.  Entitlement to an increased initial rating for an unspecified depressive disorder and alcohol use disorder, in sustained remission (depression disability), evaluated as 70 percent disabling from May 7, 2013.

14.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 7, 2013. 

15.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from September 1970 to January 1972.

The case comes to the Board of Veterans' Appeals (Board) on appeal from January 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The January 2013 decision granted service connection for a heart disease disability, which was assigned an initial 10 percent rating from August 31, 2010 and a temporary 100 percent rating from July 21 to October 31, 2011, after which the 10 percent rating resumed, and denied the Veteran's remaining service connection claims.  A March 2013 rating decision continued the 10 percent rating for heart disease.  The July 2014 decision granted service connection for a depression disability that was assigned an initial 30 percent rating from May 7, 2013.

An August 2015 rating decision granted a 30 percent rating for the Veteran's heart disease disability from August 31, 2010, and a 70 percent rating for his depression disability from May 7, 2013.

A November 2015 rating decision granted entitlement to a TDIU from May 7, 2013.

The Board is mindful that a claim should be broadly construed and, thus, the instant claims regarding the bilateral lower extremity, respiratory, and cervical disorders have been recharacterized to encompass diagnoses beyond peripheral artery disease and stenting, COPD and emphysema, and cervical spondylosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

TDIU is an element of the initial ratings for heart disease and depression disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, entitlement to a TDIU prior to May 7, 2013 is also on appeal in the present case.

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242 (2010) and Bradley v. Peake, 22 Vet. App. 280 (2008), and the Board's determination herein that grants a 100 percent rating for the Veteran's depression disability from May 7, 2013, consideration must be given to his entitlement to SMC at the housebound rate.


All of the Veteran's service connection issues on appeal, plus his claims for an increased initial rating for a heart disability, a TDIU prior to May 7, 2013, and SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving doubt in the Veteran's favor, since the initial grant of service connection, his depression disability has resulted in total social and occupational impairment.


CONCLUSION OF LAW

Since the initial grant of service connection on May 7, 2013, the schedular criteria for a rating of 100 percent for an unspecified depressive disorder and alcohol use disorder, in sustained remission, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9499-9434 (2015),


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's statements describing the symptoms of his service-connected depression disorder are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

Schedular Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9434 that evaluates a major depressive disorder, provides the ratings for psychiatric disabilities. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Analysis

Here, the only question for consideration is whether the Veteran's psychiatric disability causes total occupational and social impairment.

After considering all of the objective medical evidence of record, and with resolution of reasonable doubt in the Veteran's favor, it is the judgment of the Board that the schedular criteria for an initial 100 percent rating are met, as his depression disability has effectively resulted in total occupational and social impairment since the initial grant of service connection.  See 38 C.F.R. § 4.21 (2015) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment.)

The Board finds that the medical evidence shows the Veteran is unemployable due to the disability at issue.  In fact, in a September 18, 2014 written assessment accompanying a Disability Benefits Questionnaire for Mental Disorders (DBQ), H.H.-G., Ph.D., opined that the Veteran cannot stand the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his mood disorder (11/5/14 VBMS, Buddy/Lay Statement, p. 1).  

In a separate September 18, 2014 Medical Opinion on Service-Connected Impairments Re: Ability to Do Work-Related Activities (Mental), Dr. H.-G. opined that, due to the Veteran's mental disability, three or more days a month he would miss work or need to leave early from his work place, or not stay focused for at least seven of an eight hour work day (11/5/14, VBMS, Medical Treatment Record-Non-Government Facility, p. 1).  The psychologist found that, if subjected to the normal pressures and constructive criticisms of a job, the Veteran would react in a violent manner more than once a month.

In the written assessment, Dr. H.-G. noted the Veteran's report of visual hallucinations consisting of seeing people standing in the corner that were not visible to his life-partner (11/5/14 VBMS, Buddy/Lay Statement, p. 1).  The psychologist reported that the Veteran's symptoms included a persistent danger of hurting himself or others (11/5/14 VBMS, Disability Benefits Questionnaire-Veteran Provided, p. 4).

While the July 2014 VA examiner (who reexamined the Veteran in November 2015) considered the Veteran less disabled, the examiner also noted his report of thinking he had an illusion (in July 2014) and sometimes thinking he saw "faces" but could not see the face of who it was (in November 2015) (7/9/14 VBMS, C&P Exam, p.8; 11/2/15 VBMS, C&P Exam, p. 5).  The Veteran complained of depression, anxiety, and suspiciousness during both examinations.  Such findings are not inconsistent with the severe to total impairment described by Dr. H.-G. in September 2014.

In July 2014, the Veteran told the VA examiner he had not worked in 30 years and last worked as a construction worker (7/9/14, VBMS, C&P Exam, p. 5).  When he worked, he had arguments on the job, was fired, and then rehired.  The Veteran had mood swings and was easily angered and frustrated.  When angered, he yelled, shouted, and cussed.  He experienced paranoia and suspiciousness.  He had suicidal ideation but indicated it was "against my better judgment."

The July 2014, September 2014, and November 2015, medical reports describe the Veteran as oriented, but do not reflect less severe psychiatric symptoms.  In fact, they reflect his anger, mood swings, difficulty forming relationships, and lack of motivation.  Dr. H.-G. noted the Veteran's difficulty in establishing and maintaining relationships, difficulty in adapting to stressful circumstances including work, and near-continuous panic or depression affecting his ability to function effectively.  He reported disturbances of motivation and mood, and mild memory loss, and noted that he was unable to remember family members' names and birthdays, and remember if he took prescribed medications (11/5/14 VBMS, Buddy/Lay Statement, p. 1).

The Veteran told the July 2014 VA examiner that he did not receive outpatient psychotherapy as he had difficulty talking to people although, in November 2015, he indicated that he would start counseling.  In November 2015, the examiner attributed 40 percent of the Veteran's social and occupational impairment to his depression disability and 60 percent to his panic disorder.

Further, the Veteran's depression symptomatology has included significant sleep difficulty, discomfort and anxiety around people, difficulty trusting, and social isolation.  He had panic attacks and was easily frustrated, angered, and upset.  The record also establishes that he experiences chronic, debilitating symptoms non-dissociable from the service-connected depression disability which included sleep difficulty, panic attacks, easy anger and irritability, anhedonia, and anxiety around others that, for all intents and purposes, precluded him from gainful employment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (stating that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

From the objective and competent medical evidence of record, it is not unreasonable to conclude that the Veteran's service-connected depression disability, due to its chronic and severe symptoms since the initial grant of service connection on May 7, 2013, essentially renders him totally occupationally impaired.  In reaching this conclusion, the Board recognizes that the Veteran's inability to work at times and in part has been attributed to his service-connected heart disease disability.  

Nevertheless, in view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9499-9434 under current rating criteria from May 7, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9499-9434.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to an initial 100 percent rating for a depressive and mood disorder, NOS with alcohol abuse, is granted, effective May 7, 2013



REMAND

Before deciding the remaining issues, the Board finds that the following development is warranted.

Records

In August 2011, the Veteran submitted a signed authorization (VA Form 21-4142) for records of his treatment for heart disease disability, lower extremity PAD with stents, hypertension, high cholesterol, COPD, and emphysema, since March 1997, by Cardiovascular Medicine, P.C.; for neck pain by Dr. Miller since February 1980; for his primary care treatment by Dr. Darrow since January 2001 (or 2011); and, for pain and breathing problems at the Walk-In Clinic since December 2010 (8/1/11, VBMS, VA 21-4142 Authorization for Release of Information, p.1).  He submitted some medical records from these medical providers and some records were included in those considered by the Social Security Administration (SSA) in its August 2011 grant of his disability claim (11/9/15, VBMS, Medical Treatment Record Furnished by SSA, 1 of 5, p. 10).

The private treatment records identified by the Veteran were not obtained.  As these may be relevant to his claims, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Iowa City and the Bettendorf Community Based Outpatient Clinic (CBOC) and associated CBOCs, since October 2015, should be obtained.  

Bilateral Lower Extremity Disorder

Available medical records from Cardiovascular Medicine, P.C., include a March 2010 report indicating that the Veteran had peripheral vascular disease (11/9/15 VBMS, Medical Records-Furnished by SSA, 1 of 5, p. 96).  He underwent peripheral angiogram, peripheral angioplasty, and stenting of his left and right common iliac arteries in May and August 2010, respectively (8/1/11 VBMS, Medical Treatment Record-Non-Government Facility, pp. 18, 52).  

In light of the above information, the Board finds that a medical opinion is needed as to whether the Veteran's bilateral lower extremity peripheral vascular disease was caused or aggravated by his service-connected heart disease disability.

TDIU 

Prior to May 7, 2013, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  As the Board cannot assign a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance, the Board will refer this matter to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

SMC

Pursuant to 38 U.S.C. § 1114(s), SMC is payable at the housebound rate when a veteran has a service-connected disability rated as 100% disabling, and (1) has additional service-connected disability or disabilities independently ratable at 
60% or more, or, (2) is permanently housebound because of a service-connected disability or disabilities.  See 38 C.F.R. § 3.350(i) (2015).  An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy the section 1114(s) requirement of a service-connected disability rated as 100% disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.").  It is raised in this case by the Board's grant of a 100 percent rating for a depression disability.  The AOJ should adjudicate (and develop, if needed) this matter on remand.

Issue a statement of the case

The matter of an effective date earlier than May 7, 2013 for the grant of service connection for a depression disability is raised by the record in the Veteran's November 2014 notice of disagreement (11/5/14, VBMS, Notice of Disagreement, p. 1 (checking the box for "Effective Date of Award" in the "Area of Disagreement" section of the VA Form 21-0958).  As such, a statement of the case should be issued to the Veteran and his representative.  38 C.F.R. § 19.9(c).


Accordingly, the case is REMANDED for the following actions:

1. Take the necessary steps to obtain all medical records regarding the Veteran's treatment for heart disability, lower extremity PAD with stents, hypertension, high cholesterol, COPD, and emphysema since March 1997 by Cardiovascular Medicine, P.C.; for neck pain by Dr. Miller since February 1980; for primary care treatment by Dr. Darrow since January 2001 (or 2011); and, for pain and breathing problems at the Walk-In Clinic since December 2010 (see August 2011 VA 21-4142).  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Iowa City and the Bettendorf CBOC (and associated CBOCs) since October 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Review the medical records added to the file.  If they show a worsening in heart disease disability, schedule the Veteran for a VA examination to determine the current severity and all manifestations of his service-connected heart disease disability.

4. Schedule the Veteran for a VA examination by a vascular surgeon or cardiologist to determine the etiology of any bilateral lower extremity peripheral vascular disability.  The claims file should be reviewed by the examiner who should address the following:

a. is it at least as likely as not that the Veteran's current bilateral lower extremity peripheral vascular disease (with stenting) is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected coronary artery disease, status post myocardial infarction and stenting?

b. If not, is it at least as likely as not aggravated by service-connected coronary artery disease disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of bilateral lower extremity peripheral vascular disease disability prior to aggravation?

The examiner must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so

5. If needed, obtain an opinion as to whether the Veteran's service-connected disabilities (depressive and mood disorder and coronary artery disease status post myocardial infarction (and any newly awarded ones)) would prevent him from leaving his home such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life. The examiner should provide reasons for the opinion.

6. Refer the Veteran's case to VA's Director of Compensation for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) prior to May 7, 2013.

7. Adjudicate whether the Veteran is entitled to SMC at the housebound rate. 

8. If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


